Citation Nr: 1535426	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-32 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

4.  Entitlement to service connection for a heart disability, to include coronary artery disease and or myocardial infarction, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965 with periods of active duty for training in the U.S. Naval Reserves from 1965 to 1976 and in the U.S. Coastal Reserves from 1976 to 1988 (at which point he was transferred to the retired reserve, without pay, and apparently remained in that status until his formal retirement in 2002). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board, in pertinent part, had previously denied service connection for a skin disability and a back disability in August 1986.  In a November 1989 decision, the Board denied service connection for bilateral hearing loss.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Subsequent to the Veteran's April 2014 supplemental statement of the case, the Veteran indicated in an April 2014 VA Form 646 that he wanted a Travel Board hearing before a Veterans Law Judge (VLJ).  The Veteran reiterated that request in a June 2014 VA Form 9 and most recently, in a July 2015 appellant's brief.  The record does not reflect that the RO scheduled the Veteran's hearing.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

